Order filed August 7, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00494-CV
                                   ____________

                     SANDRA MAGALLANES, Appellant

                                         V.

                       HILDA WADSWORTH, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-65970

                                     ORDER

      No reporter’s record has been filed in this case. Court reporter Delicia Struss
informed this court that appellant has not requested or arranged to pay for the
reporter’s record. On July 11, 2018, the clerk of this court notified appellants that
we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of payment
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.
      Accordingly, we order appellant to file a brief in this appeal by September 6,
2018. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM